Exhibit 10.1
 
STATE OF DELAWARE
CERTIFICATE OF AMENDMENT
TO CERTIFICATE OF INCORPORATION
 
Teton Petroleum Company (the “Corporation”), a corporation duly organized and
existing under and by virtue of the General Corporation Law of the State of
Delaware (the “Law”), hereby changes its name to “Teton Energy Corporation” (the
“Name Change”) by the filing of this Certificate of Amendment to the Certificate
of Incorporation. The Name Change was duly adopted in accordance with the
provisions of Section 242 of the Law as set forth below. The Corporation
 
DOES HEREBY CERTIFY:
 
FIRST: That at a meeting of the Board of Directors of the Corporation,
resolutions were duly adopted setting forth a proposed amendment (the
“Amendment”) to the Certificate of Incorporation of the Corporation to change
the Corporation’s name to “Teton Energy Corporation” Such resolutions declared
the Name Change and the Amendment to be advisable, recommended the Name Change
and the Amendment to the stockholders of the Corporation and called a meeting of
the stockholders of the Corporation for consideration thereof.
 
SECOND: That thereafter, pursuant to resolution of its Board of Directors, an
annual meeting of the stockholders of the Corporation was duly called and held
upon notice in accordance with Section 222 of the General Corporation Law of the
State of Delaware, at which meeting the necessary number of shares as required
by statute were voted in favor of the Name Change and the Amendment.
 
IN WITNESS WHEREOF, said Teton Petroleum Company has caused this Certificate of
Amendment to be signed by Karl F. Arleth, its President, this 28th day of June,
2005.
 
 
 
TETON PETROLEUM COMPANY (now known as TETON ENERGY CORPORATION), a Delaware
corporation
 
 
 
 
 
BY:
 
 
 
 
 
 /s/ Karl F. Arleth
 
 
TITLE:
 President
 
 
 
     
NAME:
Karl F. Arleth


